326 S.W.3d 856 (2010)
Joni HAMILTON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72150.
Missouri Court of Appeals, Western District.
December 14, 2010.
Joni Hamilton, Harrisonville, MO, pro se.
Bart A. Matanic, Jefferson City, MO, for Respondent.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.


*857 Order
PER CURIAM:
Joni Hamilton appeals from a decision of the Labor and Industrial Relations Commission regarding overpayment of unemployment benefits. Hamilton argues that the Commission's decision was not supported by competent evidence. We disagree and affirm in this per curiam order. A legal memorandum explaining our ruling today has been provided to the parties. Rule 84.16(b).